Exhibit 10.3

Director Annual

Deferred Stock Unit Agreement

2012 Plan

DELL INC.

Deferred Stock Unit Agreement

 

   

Recipient:

 

Date of Grant: July 1, 2012

   

Identification No.:

 

Number of Units:

 

Dell Inc., a Delaware corporation (the “Company”), is pleased to grant you units
(the “Units”) representing shares of the Company’s common stock (the “Shares”),
subject to the vesting and other restrictions described below. The number of
Units awarded to you is stated above. Each Unit represents one Share. This award
is subject to the following terms and conditions.

 

Deferral Election and Transfer Restrictions — You have elected to defer all or a
portion of your Director compensation pursuant to a timely filed 2012 Retainer
Fee Election Form. As such, your Shares shall not be issued until (i) the Units
fully vest, and (ii) you experience a separation from service from the Board, as
described below. You may not sell, assign, transfer, pledge or otherwise dispose
of any Units until such time as the Shares are issued.

Vesting — The Units are subject to the following vesting schedule:

 

Number

 

Date

     

If you cease to be a director by reason of your death, Permanent Disability (as
defined in the Plan described below), or retirement from the Board of Directors
after attaining age 65 with a minimum of four years of service, all of the Units
will vest immediately and automatically. If you cease to be a director for any
other reason, any Units which have not vested on or before your termination date
will expire at that time.

Separation from Service — If you separate from service from the Board on or
after the vesting date described above, one Share shall be issued to you for
each of your vested Units either in (i) one lump sum payment; or (ii) five equal
annual installments, in accordance with the Distribution Election made on your
2012 Retainer Fee Election Form. For purposes of this award, a “separation from
service” shall be as defined under Section 409A of the Internal Revenue Code of
1986, as amended (“Code”), and the regulations thereunder. Shares of common
stock that are issued shall be made available from authorized but unissued
shares.

Rights as a Stockholder — You will have no rights as a stockholder with respect
to Shares that may be received by you

until the Shares are issued as described above and those Shares are registered
in your name on the books of the Company’s transfer agent. If the Company
declares a cash dividend on the Company’s common stock and, on the record date
for such dividend, you hold a Unit pursuant to this Agreement that has not been
settled, you will be entitled to receive an amount in cash equal to the amount
of such cash dividend declared and paid on one share of Common Stock (a
“Dividend Equivalent”), so long as such dividend record date occurs not later
than the date on which the Share underlying such Unit is issued to you. Dividend
Equivalents will not be credited with interest. Dividend Equivalents with
respect to a Unit will become vested on the date the Unit becomes vested and
shall be distributed to you at the same time the Share which is attributable to
that Unit under the Agreement is issued to you. In the event that a Unit is
forfeited under this Agreement, the associated Dividend Equivalent Payment(s)
will be forfeited.

Agreement With Respect to Taxes — You must pay any taxes that are required to be
withheld by the Company. You may pay such amounts in cash or make other
arrangements satisfactory to the Company for the payment of such amounts. You
agree that if you do not pay, or make arrangements for the payment of, such
amounts, the Company, to the fullest extent permitted by law, shall have the
right to deduct such amounts from any payments of any kind otherwise due to you
(including Dividend Equivalents) and shall have the right to withhold from
vested Units the number of Shares having an aggregate market value at that time
equal to the amount you owe.

Black-Out Periods — In order to minimize the potential for prohibited “insider”
trading, the Company may establish periods from time to time during which you
may not engage in transactions involving the Company’s stock (“Black-Out
Periods”). Notwithstanding any other provisions herein, if the Units are subject
to distribution during a Black-Out Period, such distribution shall instead be
made on the earlier of (i) the date you are not subject to any such policy and
(ii) the later

 

 

1



--------------------------------------------------------------------------------

of (A) the end of the calendar year in which such distribution would otherwise
have been made, and (B) a date that is immediately prior to the expiration of
two and on-half months following the date such distribution would otherwise have
been made hereunder.

Incorporation of Plan — This award of Units and any associated Dividend
Equivalents is granted under the Dell Inc. 2012 Long-Term Incentive Plan
(“Plan”) and is governed by the terms of the Plan in addition to the terms and
conditions stated herein. All terms used herein with their initial letters
capitalized shall have the meanings given them in the Plan unless otherwise
defined herein. A copy of the Plan is available upon request from the Company’s
Stock Option Administration Department.

Prospectus — You may at any time obtain a copy of the prospectus related to the
Dell common stock awarded pursuant to this Deferred Stock Unit Agreement by
accessing the prospectus at
http://intranet.dell.com/dept/legal/Corporate/BenefitPlans/Pages/

Default.aspx. Additionally, you may request a copy of the prospectus free of
charge from the Company by contacting Stock Option Administration in writing at
Stock Option Administration, One Dell Way, Mail Stop 8038, Round Rock, Texas
78682, (512) 728-5198 or by e-mail at Stock_Option_Administrator@dell.com.

Notice — You agree that notices may be given to you in writing either at your
home address as shown in the records of the Company or by electronic
transmission (including e-mail or reference to a website or other URL) sent to
you through the Company’s normal process for communicating electronically with
its directors.

Internal Revenue Code Section 409A — This award is intended to constitute a
“nonqualified deferred compensation plan” for purposes of Code Section 409A and
as such it shall

be interpreted to comply with the provisions of Code Section 409A and the
regulations promulgated thereunder.

Data Privacy Consent — As a condition of the grant of the Units, you consent to
the collection, use and transfer of personal data as described in this
paragraph. You understand that the Company and its Subsidiaries hold certain
personal information about you, including your name, home address and telephone
number, date of birth, social security number, nationality, any shares of common
stock held in the Company, and details of all options or other entitlements to
shares of common stock awarded, cancelled, exercised, vested, or unvested
(“Data”). You further understand that the Company and its Subsidiaries will
transfer Data amongst themselves as necessary for the purposes of
implementation, administration and management of your participation in the Plan,
and that the Company and any of its Subsidiaries may each further transfer Data
to any third parties assisting the Company in the implementation, administration
and management of the Plan. You understand that these recipients may be located
in the European Economic Area or elsewhere, such as the United States. You
authorize them to receive, possess, use, retain and transfer such Data as may be
required for the administration of the Plan or the subsequent holding of shares
of common stock on your behalf, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer to a broker or other third party with whom you
may elect to deposit any shares of common stock acquired under the Plan. You
understand that you may, at any time, view such Data or require any necessary
amendments to it.

Acceptance of Terms and Conditions — This award will not be effective until you
have acknowledged and agreed to the terms and conditions set forth herein by
executing this agreement in the space provided below and returning it to the
Company’s Stock Option Administration Department.

 

 

Awarded subject to the terms and conditions stated above:

     Accepted under the terms and conditions stated above:

DELL INC.

    

By:

         

  

   Samuel A. Guess, VP, Global Compensation & Benefits      Recipient’s
Signature

 

2